
	
		III
		111th CONGRESS
		1st Session
		S. RES. 366
		IN THE SENATE OF THE UNITED STATES
		
			December 2, 2009
			Mrs. Murray (for herself
			 and Ms. Cantwell) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Extending condolences to the families of
		  Sergeant Mark Renninger, Officer Tina Griswold, Officer Ronald Owens, and
		  Officer Greg Richards.
	
	
		Whereas on the morning of November 29, 2009, 4 members of
			 the Lakewood Police Department were slain by gunfire in a senseless act of
			 violence while preparing for their shift in Lakewood, Washington;
		Whereas the 4 officers have been members of the Lakewood
			 Police Department since its founding 5 years ago, were valuable members of the
			 community, and were deeply respected for their service;
		Whereas Sergeant Mark Renninger, who served 13 years in
			 law enforcement, first with the Tukwila Police Department and most recently
			 with the Lakewood Police Department, is survived by his wife and 3
			 children;
		Whereas Officer Tina Griswold, who served 14 years in law
			 enforcement, first with the Lacey Police Department and most recently with the
			 Lakewood Police Department, is survived by her husband and 2 children;
		Whereas Officer Ronald Owens, who served 12 years in law
			 enforcement, first with the Washington State Patrol and most recently with the
			 Lakewood Police Department, is survived by his daughter;
		Whereas Officer Greg Richards, who served 8 years in law
			 enforcement, first with the Kent Police Department and most recently with the
			 Lakewood Police Department, is survived by his wife and 3 children;
		Whereas the senseless violence against and murder of law
			 enforcement officers, who are sworn to serve, protect, and preserve the peace
			 of the communities, is a particularly heinous crime; and
		Whereas in the face of this senseless tragedy, the people
			 of the City of Lakewood, the surrounding communities, and the State of
			 Washington have come together in support of the law enforcement community and
			 the families of the victims: Now, therefore, be it
		
	
		That the Senate—
			(1)extends its
			 condolences to the families of Sergeant Mark Renninger, Officer Tina Griswold,
			 Officer Ronald Owens, and Officer Greg Richards; and
			(2)stands with the
			 people of Lakewood, Washington, the men and women of the Lakewood Police
			 Department, and members of the law enforcement community as they celebrate the
			 lives and mourn the loss of these 4 dedicated public servants and law
			 enforcement heroes.
			
